13‐2068 (L) 
United States v. Love 
                         UNITED STATES COURT OF APPEALS 

                                 FOR THE SECOND CIRCUIT 

                                     _______________ 

                                    August Term, 2015 

             (Argued: January 11, 2016               Decided: February 10, 2016) 

                        Docket Nos. 13‐2068, 13‐3490, 13‐3032 
                                           
             ________________________________________________________ 

                             UNITED STATES OF AMERICA, 
                                           
                                            Cross‐Appellant‐Appellee, 
                                           
                                      —v.— 
                                           
                                  TINA L. HOLLEY, 
                                           
                                            Defendant, 
                                           
                                  WARREN LOVE,  
                                           
                                            Defendant‐Appellant‐Cross‐Appellee. 
                                           
             ________________________________________________________ 

Before: KATZMANN, Chief Judge; JACOBS and WESLEY, Circuit Judges.  
       Appeal from a judgment of conviction following a jury trial on one count 
of possession with intent to distribute cocaine base in violation of 21 U.S.C. §§ 
841(a)(1) & 841(b)(1)(C), one count of use of a premises to manufacture, 
distribute and use a controlled substance in violation of 21 U.S.C. § 856(a)(1), one 
count of possession of firearms in furtherance of drug trafficking crimes in 
violation of 18 U.S.C. § 924(c)(1), and one count of being a felon in possession of 
firearms and ammunition in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2) 
(Larimer, J.). We hold that Love has waived his claims of violations of the Speedy 
Trial Act, 18 U.S.C. § 3161, that he did not specifically raise in the district court, 
and that even if he were to prevail on the claims that he did raise in the district 
court, no violation of the Speedy Trial Act occurred.1 
                                   _______________ 
 
JERALD BRAININ, Los Angeles, CA, for Defendant‐Appellant. 
 
JOSEPH J. KARASZEWSKI, Assistant United States Attorney, for William J. Hochul, 
Jr., United States Attorney for the Western District of New York, for Appellee. 
                                   _______________ 

PER CURIAM: 

              Defendant Warren Love appeals from a judgment of conviction, entered 

on August 6, 2013, following a jury trial, by the United States District Court for 

the Western District of New York (Larimer, J.), on one count of possession with 

intent to distribute cocaine base in violation of 21 U.S.C. §§ 841(a)(1) & 

841(b)(1)(C), one count of use of a premises to manufacture, distribute and use a 

controlled substance in violation of 21 U.S.C. § 856(a)(1), one count of possession 

of firearms in furtherance of drug trafficking crimes in violation of 18 U.S.C. § 
                                                           
 We address Love’s other claims on appeal in a separate summary order filed concurrently 
1

with this opinion. 

                                                              2 
 
924(c)(1), and one count of being a felon in possession of firearms and 

ammunition in violation of 18 U.S.C. §§ 922(g)(1) & 924(a)(2).2  

              Love argues that the district court erred by excluding from calculation, for 

purposes of the Speedy Trial Act (“STA”), 18 U.S.C. § 3161, forty days of delay 

resulting from the government’s filing of two motions to set a trial date. Love 

also argues, for the first time on appeal, that the district court erred by excluding 

periods of delay resulting from the joinder of his case with that of his co‐

defendant, Tina Holley, and that the associated ends‐of‐justice continuances 

were not adequately supported. The question of whether Love waived the latter 

claim by failing to raise it in his motion to dismiss on STA grounds before the 

district court is one of first impression in this Circuit. We hold that he did.  

              Because Love cannot establish an STA violation even if the district court 

erred in excluding the periods of delay resulting from the government’s motions 

to set a trial date, we do not decide that question.  

 
                                                           
2 The jury also convicted Love of one additional count of use of a premises to manufacture, 
distribute and use a controlled substance in violation of 21 U.S.C. § 856(a)(1) and one additional 
count of possession of firearms in furtherance of drug trafficking crimes in violation of 18 U.S.C. 
§ 924(c)(1). The district court granted Love’s motion for a judgment of acquittal on these counts 
pursuant to Fed. R. Crim. P. 29. The government filed notices of appeal on May 15, 2013 and 
September 4, 2013 challenging that decision and Love’s sentence, respectively. However, the 
government subsequently determined that it would not pursue these cross‐appeals. 
Accordingly, the government’s cross‐appeals are dismissed.  

                                                              3 
 
                                 BACKGROUND 

      On April 6, 2010, members of the Greater Rochester Area Narcotics 

Enforcement Team executed search warrants at the rear first and second floor 

apartments at 399 Lake Avenue, Rochester, New York. When the officers entered 

the building to conduct the search, they encountered defendant Warren Love 

standing in or near the open door to the first floor apartment. During the search 

of the two apartments, the officers recovered cocaine base, marijuana, drug‐

related paraphernalia, several firearms, body armor, ammunition, and mail 

addressed to Love and his co‐defendant, Tina Holley. Holley arrived at the 

residence during the search, and the officers took both Love and Holley into 

custody. 

      On June 15, 2010, Love and Holley were indicted in the Western District of 

New York on drug‐ and firearm‐related charges. On September 27, 2010, they 

were arrested by federal authorities in the Western District of Wisconsin, and 

Love was arraigned in the Western District of New York on October 20, 2010. On 

September 30, 2011, following motion practice involving both defendants, the 

government filed a motion to set a trial date. On October 19, 2011, the court set a 

pretrial conference for October 31, 2011 and trial for November 7, 2011 as to both 



                                         4 
 
defendants. However, Holley decided to plead guilty and cooperate with the 

government. The court adjourned the trial date to allow the government to 

supersede the indictment against Love. 

              On November 3, 2011, the grand jury returned a superseding indictment 

charging Love in seven counts. On July 23, 2012, following additional motion 

practice concerning Love, the government filed a second motion to set a trial 

date. On August 10, 2012, Love moved to dismiss the indictment based on 

violations of the STA. He raised two arguments, only one of which he renews 

here. Specifically, he argued that the periods of delay that occurred while the 

government’s two motions to set a trial date were pending were not excludable 

because they were not “pretrial motion[s]” within the meaning of the STA. 18 

U.S.C. § 3161(h)(1)(D). The district court rejected both arguments, holding that no 

STA violation occurred. 

              Love’s trial took place from December 3 to 7, 2012. Following trial, the jury 

rendered guilty verdicts on six of the seven counts of the superseding 

indictment.3 The district court granted Love’s motion for a judgment of acquittal 

with respect to two of those counts and sentenced Love principally to 156 


                                                           
3 On the government’s motion, the district court dismissed count one, which charged Love with 
narcotics conspiracy in violation of 21 U.S.C. § 846 before trial. 

                                                              5 
 
months’ incarceration on the remaining four counts. Love timely filed this 

appeal. 

                                   DISCUSSION 

      Love argues that the district court erred by denying his motion to dismiss 

based on violations of the STA. He contends that certain periods of delay were 

not excludable from the speedy trial clock: (1) delay resulting from the filing of 

the government’s two motions to set a trial date; (2) delay resulting from Love’s 

joinder with co‐defendant Holley; and (3) continuances granted to Holley’s 

counsel based on various ends‐of‐justice exclusions. The government argues that 

Love waived any challenge to the second and third categories of delay by failing 

to raise them in the district court. We agree. 

      The STA requires that a criminal defendant must be tried within seventy 

days of the filing the information or indictment, or of his initial appearance in the 

district where the charges are pending, whichever occurs later. See 18 U.S.C. § 

3161(c)(1). The STA provides that certain periods of delay are excludable from 

the seventy‐day speedy trial clock, including, as relevant here, “delay resulting 

from any pretrial motion, from the filing of the motion through the conclusion of 

the hearing on, or other prompt disposition of, such motion,” id. § 3161(h)(1)(D), 



                                          6 
 
and “[a] reasonable period of delay when the defendant is joined for trial with a 

codefendant as to whom the time for trial has not run and no motion for 

severance has been granted.” Id. § 3161(h)(6).  

      When a defendant has preserved his STA claims by making a timely 

motion to dismiss the indictment, we review the district court’s findings of 

relevant facts for clear error and its application of the STA to those facts de novo. 

See United States v. Shellef, 718 F.3d 94, 101 (2d Cir. 2013). However, the STA 

provides that “[f]ailure of the defendant to move for dismissal prior to trial or 

entry of a plea of guilty or nolo contendere shall constitute a waiver of the right 

to dismissal under this section.” 18 U.S.C. § 3162(a)(2). Under this provision, if 

the defendant fails to move for dismissal on STA grounds in the district court, 

this Court cannot review any such claim on appeal, even for plain error. See 

United States v. Abad, 514 F.3d 271, 274 (2d Cir. 2008) (per curiam). 

      We have not squarely addressed whether the STA’s waiver provision 

applies where, as here, the defendant made a timely motion to dismiss on STA 

grounds but failed to challenge a particular period of delay. Cf. United States v. 

Oberoi, 547 F.3d 436, 458 (2d Cir. 2008), vacated on other grounds, 559 U.S. 999 

(2010). However, several other circuit courts have held that, under these 



                                           7 
 
circumstances, the defendant has waived any claims not specifically raised 

below. See United States v. Taplet, 776 F.3d 875, 881 (D.C. Cir. 2015); United States 

v. Loughrin, 710 F.3d 1111, 1121 (10th Cir. 2013); United States v. Gates, 709 F.3d 58, 

67 (1st Cir. 2013); see also United States v. O’Connor, 656 F.3d 630, 637 (7th Cir. 

2011). We are persuaded by the reasoning of our sister circuits.  

      The statute provides that “[f]ailure of the defendant to move for dismissal 

prior to trial” constitutes waiver and imposes on the defendant “the burden of 

proof of supporting such motion.” 18 U.S.C. § 3162(a)(2). As the D.C. Circuit has 

noted, “[i]mplicit in the requirement that a defendant ‘move for dismissal’ is the 

requirement that the defendant specify the reason for the motion. When a 

defendant fails to specify the particular exclusions of time within his or her 

motion to dismiss, the defendant has failed to move for dismissal on that 

ground.” Taplet, 776 F.3d at 880 (citing Fed. R. Crim. P. 47(b) (“A motion must 

state the grounds on which it is based.”)); accord Gates, 709 F.3d at 67–68. 

Therefore, the text of the statute strongly suggests that Congress intended for the 

waiver provision to preclude the defendant from making new arguments on 

appeal.  




                                           8 
 
      This conclusion is consistent with the broader statutory scheme. The 

Supreme Court has noted that the STA “assigns the role of spotting violations of 

the Act to defendants—for the obvious reason that they have the greatest 

incentive to perform this task.” Loughrin, 710 F.3d at 1121 (quoting Zedner v. 

United States, 547 U.S. 489, 502–03 (2006)). This ensures that the district court has 

the opportunity to develop all arguments below and fully explain its reasoning 

for excluding a particular period of delay. Id. If we were to review arguments 

raised for the first time on appeal, then the burden to identify STA violations 

would shift to the district court to comb the record for potential violations. See id. 

(“The alternative would force the court on a motion to dismiss for [an] STA 

violation to consider every conceivable basis for challenging its orders of 

continuance and exclusions of time. . . .”). This would contravene Congress’s 

intent to place that burden squarely on the defendant.   

       Love argues that he preserved his arguments relating to delay attributable 

to Holley in his reply to the government’s opposition to his STA motion, which 

stated: 

      [A]lthough not specifically referred to in our motion to dismiss, the 
      defense  does  not  concede  or  agree  that  the  Court  need  only  decide 
      or  be  limited  in  the  specific  dates  referenced  in  our  motion  to 
      dismiss.  Should  there  be  additional  periods  of  time  the  Court 


                                           9 
 
      concludes are not excludable under the speedy trial act we would so 
      move for those time periods to be included and added to the speedy 
      trial clock.  
       
Reply Brief for Defendant at 2, United States v. Love, No. 6:10‐cr‐6116 (W.D.N.Y. 

Sept. 4, 2012), ECF No. 113. This vague statement is plainly insufficient to 

preserve the arguments that Love now makes on appeal (for the first time in 

reply); it does not provide the court or the government any meaningful notice of 

Love’s claims. See Barbour v. City of White Plains, 700 F.3d 631, 634 (2d Cir. 2012) 

(holding that statement “[l]acking specificity or citation to legal authority” was 

insufficient to preserve argument for appeal). Accordingly, we hold that Love 

has waived his arguments relating to Holley because he failed to specifically 

raise them below.   

      Love also argues that the district court erred by excluding the forty days of 

delay that followed the government’s filing of its two motions to set a trial date. 

Even if that is the case, however, no violation of the STA occurred. The 

government concedes that, excluding the periods that Love challenges on appeal, 

twenty‐two days of non‐excludable delay elapsed. If Love is correct that the 

additional forty days of delay were non‐excludable, then a total of sixty‐two days 

of non‐excludable delay elapsed between his arraignment and the filing of his 



                                          10 
 
motion to dismiss on STA grounds. As discussed above, Love has waived all 

other periods of non‐excludable delay. Therefore, the non‐excludable delay in 

this case totaled less than the seventy days permitted by the STA, and no STA 

violation occurred. We need not reach Love’s argument that the government’s 

motions to set a trial date were not “pretrial motions” within the meaning of the 

STA.  

                                   CONCLUSION 

         For the reasons stated herein, we hold that Love has waived his claim that 

the district court violated the STA by excluding periods of delay attributable to 

his co‐defendant and that, even if the other challenged periods of delay were not 

excludable, no violation of the STA occurred.  




                                          11